IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-15-00020-CR

CLARENCE JOHNSON,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee



                           From the 52nd District Court
                              Coryell County, Texas
                           Trial Court No. FO-13-21575


                           MEMORANDUM OPINION


      Clarence Johnson pled guilty to the offense of Fraudulent Use or Possession of

Identification – Less than Five Items. See TEX. PENAL CODE ANN. § 32.51 (West 2011).

The trial court deferred an adjudication of guilt and placed Johnson on community

supervision for five years. Less than a year later, the State filed a motion to revoke

Johnson’s community supervision. Johnson pled true to all but one alleged violation.

The trial court, finding all violations alleged by the State to be true, revoked Johnson’s
community supervision, adjudicated Johnson’s guilt, and sentenced Johnson to two

years in prison.

        Johnson's appellate attorney filed an Anders brief in this appeal. See Anders v.

California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967). Johnson was informed of

his right of access to the appellate record and his right to submit a brief or other

response on his own behalf. He did not request access to the appellate record and did

not submit a brief or response.

        Counsel asserts in the Anders brief that counsel reviewed the reporter’s record

and clerk’s record, the sentence received by Johnson, and the factual basis for the

sentence. Counsel specifically discusses the prior history of the case, the sufficiency of

the evidence to support revocation of Johnson’s deferred adjudication community

supervision, the trial court’s failure to conduct a separate sentencing hearing, and the

legality of Johnson’s sentence. Counsel concludes that counsel is unable to find any

non-frivolous error.

        Counsel's brief evidences a professional evaluation of the record for error, and

we conclude that counsel performed the duties required of appointed counsel. See

Anders, 386 U.S. at 744; High v. State, 573 S.W.2d 807, 812 (Tex. Crim. App. 1978); see also

In re Schulman, 252 S.W.3d 403, 407 (Tex. Crim. App. 2008).

        In reviewing an Anders appeal, we must, "after a full examination of all the

proceedings, ... decide whether the case is wholly frivolous." See Anders, 386 U.S. at 744;


Johnson v. State                                                                      Page 2
accord Stafford v. State, 813 S.W.2d 503, 509-11 (Tex. Crim. App. 1991). An appeal is

"wholly frivolous" or "without merit" when it "lacks any basis in law or fact." McCoy v.

Court of Appeals, 486 U.S. 429, 439 n. 10, 108 S. Ct. 1895, 100 L. Ed. 2d 440 (1988).

Arguments are frivolous when they "cannot conceivably persuade the court." Id. at 436.

An appeal is not wholly frivolous when it is based on "arguable grounds." Stafford, 813
S.W.2d at 511.

        After reviewing counsel's brief and the entire record in this appeal, we determine

the appeal to be wholly frivolous. See Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim.

App. 2005). Accordingly, we affirm the trial court's judgment.

        Should Johnson wish to seek further review of this case by the Texas Court of

Criminal Appeals, he must either retain an attorney to file a petition for discretionary

review or must file a pro se petition for discretionary review.         Any petition for

discretionary review must be filed within thirty days from the date of this opinion or

the last timely motion for rehearing or timely motion for en banc reconsideration was

overruled by this Court. See TEX. R. APP. P. 68.2. Any petition and all copies of the

petition for discretionary review must be filed with the Clerk of the Court of Criminal

Appeals. See TEX. R. APP. P. 68.3. (Tex. Crim. App. 1997, amended eff. Sept. 1, 2011).

Any petition for discretionary review should comply with the requirements of Rule 68.4

of the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 68.4. See also In re

Schulman, 252 S.W.3d at 409 n.22.


Johnson v. State                                                                     Page 3
        Counsel's motion to withdraw from representation of Johnson is granted, and

counsel is permitted to withdraw from representing Johnson. Additionally, counsel

must send Johnson a copy of our decision, notify him of his right to file a pro se petition

for discretionary review, and send this Court a letter certifying counsel's compliance

with Texas Rule of Appellate Procedure 48.4. TEX. R. APP. P. 48.4; see also In re Schulman,
252 S.W.3d at 409 n.22.



                                          TOM GRAY
                                          Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Affirmed
Opinion delivered and filed September 3, 2015
Do not publish
[CR25]




Johnson v. State                                                                     Page 4